DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “”method for adjusting emphasis on one or more portions of a search query” is vague. The body of the claim appears to omit specific steps for adjusting the search query. The limitation portions is vague. The disclosure describes adjusting weights of terms or words in a search query. Clarification is requested. Claims 2-8 are rejected based on dependency.
Regarding independent claims 9 and 16, the body of the claim appears to omit specific steps for adjusting weights of terms or words in a search query or customization of a search query by adjusting weights. Clarification is requested. Claims 10-15 and 17-20 are rejected based on dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klouche et al. US Patent Application Publication No. 2019/0073404 A1.

Regarding claim 1, Klouche et al. teaches the following:
A computer-implemented method for adjusting emphasis on one or more portions of a search query, the method comprising: receiving, by a server and from a user device, the search query, wherein the search query comprises a first word and a second word; receiving, from the user device, a weight associated with the first word in the search query; generating, using a machine learning model, a vector representation of the search query, wherein the first word is weighted higher than the second word in the vector representation; determining, based on the vector representation of the search query, search results indicating one or more documents corresponding to the search query; and causing the search results to be displayed by the user device [note:  Abstract, “search phrases are arranged multi-dimensionally in a relevance map pointing which the user can define weights of the search phrases. Documents are correspondingly ranked based on weights and a result list is formed and presented accordingly.”; Figure 2 (24) define weight of the search phrases, (250) rank; Figure 3, Figure 4B; paragraph 0016, “search phrases may be defined by the user. The search phrases may comprise keywords”, search phrases may comprise metadata criteria such as a type of data, type of document, size of document, author information; paragraph 0017 results may be displayed; paragraph 0018 means for adjusting the appearance of the search results through markers, adjusting color and highlighting features; paragraph 0022 method comprises “changing the search phrases”; paragraph 0024 highlighting search results; paragraph 0026 receiving input by various means, such as user input or automatic extraction; ; paragraph 0045 means for a second set of search results and analysis; paragraph 0046 “weighting of the search phrases”, and grouping markers; paragraph 0075 “option to delete a search phrase”; paragraph 0091 “adjust weights of the presented search phrase”; paragraph 0092 “inputting keywords in the query box … documents returned by the system…”; paragraph 0093, ranked articles, scrollable; paragraph 0101 “multimodal unigram language model”, the vector Q of the query phrases is treated as a sample of a desired document; paragraph 0118 retrieval task; and paragraph 0123 effectiveness of relevancy].
Claim 2: The method of claim 1, wherein the determining the search results comprises: generating, based on the weight received from the user device, a second vector representation of a first document; and determining, based on a comparison of the vector representation of the search query and the second vector representation of the first document, the search results [note: paragraph 0045 means for a second set of search results and analysis; paragraph 0046 “weighting of the search phrases”, and grouping markers; paragraph 0075 “option to delete a search phrase”; paragraph 0091 “adjust weights of the presented search phrase”].

Claim 4: The method of claim 1, wherein the search query comprises a document [note:  paragraph 0092 “inputting keywords in the query box … documents returned by the system…”; paragraph 0093, ranked articles, scrollable].

Claim 5: The method of claim 4, further comprising: determining, based on highlighting within the document, the weight associated with the first word in the search query [note:  paragraph 0018 means for adjusting the appearance of the search results through markers, adjusting color and highlighting features ].

Claim 6: The method of claim 4, further comprising: determining, based on a first color of highlighting within the document, the weight associated with the first word in the search query; and determining, based on a second color of highlighting within the document, a second weight associated with the second word in the search query [note:  paragraph 0018 means for adjusting the appearance of the search results through markers, adjusting color and highlighting features ].

Claim 7: The method of claim 1, further comprising: generating a vector representation of the first word, wherein the weight indicates a value; and generating the vector representation of the search query by multiplying the vector representation of the first word by the value [note: paragraph 0101 vectors].

Claim 8: The method of claim 1, wherein the search query comprises a third word, wherein the generating a vector representation of the search query comprises: determining, based on weights received from a plurality of users, a weight for the third word; and weighting the third word differently from the first word in the vector representation of the search query [note: Figures 1, 3, 4A; paragraph 0091 and 0101 vectors and adjusting weights for phrases].

Claim 9: A computer-implemented method comprising: receiving, by a server and from a user device, a search query, wherein the search query comprises a first word and a second word; determining, based on an indication of weights received from a plurality of users, a weight associated with the first word in the search query; generating, using a machine learning model, a vector representation of the search query, wherein the first word is weighted higher than the second word in the vector representation; determining, based on the vector representation, search results indicating one or more documents corresponding to the search query; and causing the search results to be displayed by the user device [note: The examiner notes claim 9 is broader in scope and can be rejected similarly as claim 1, Abstract, “search phrases are arranged multi-dimensionally in a relevance map pointing which the user can define weights of the search phrases. Documents are correspondingly ranked based on weights and a result list is formed and presented accordingly.”; Figure 2 (24) define weight of the search phrases, (250) rank; Figure 3, Figure 4B; paragraph 0016, “search phrases may be defined by the user. The search phrases may comprise keywords”, search phrases may comprise metadata criteria such as a type of data, type of document, size of document, author information; paragraph 0017 results may be displayed; paragraph 0018 means for adjusting the appearance of the search results through markers, adjusting color and highlighting features; paragraph 0022 method comprises “changing the search phrases”; paragraph 0024 highlighting search results; paragraph 0026 receiving input by various means, such as user input or automatic extraction; ; paragraph 0045 means for a second set of search results and analysis; paragraph 0046 “weighting of the search phrases”, and grouping markers; paragraph 0075 “option to delete a search phrase”; paragraph 0091 “adjust weights of the presented search phrase”; paragraph 0092 “inputting keywords in the query box … documents returned by the system…”; paragraph 0093, ranked articles, scrollable; paragraph 0101 “multimodal unigram language model”, the vector Q of the query phrases is treated as a sample of a desired document; paragraph 0118 retrieval task; and paragraph 0123 effectiveness of relevancy].

Claim 10: The method of claim 9, wherein the determining a weight associated with the first word in the search query comprises averaging weights assigned to the first word by a plurality of users [note: Figure 3].

Claim 11: The method of claim 9, wherein the determining the search results comprises: generating, based on the weights, a vector representation of a first document; and determining, based on a comparison of the vector representation of the search query and the vector representation of the first document, the search results [note: paragraphs 0091 and 0101].

Claim 13: The method of claim 9, wherein the search query comprises a document, the method further comprising: determining, based on highlighted words within the document, the weight associated with the first word in the search query and a second weight associated with the second word [note: paragraph 0018 means for adjusting the appearance of the search results through markers, adjusting color and highlighting features].

Claim 14: The method of claim 9, further comprising: generating a vector representation of the first word, wherein the weight indicates a value; and generating the vector representation of the search query by multiplying the vector representation of the first word by the value [note: paragraphs 0091 and 0101].

Claim 16: A computer-implemented method comprising: receiving, by a server and from a user device, a search query for retrieving a document from a database, wherein the search query comprises a first word and a second word; receiving, from the user device, a weight associated with the first word in the search query; generating a first vector representation of the search query; generating, based on the weight, a second vector representation of the document, wherein the first word is weighted higher than the second word in the vector representation of the document; comparing the first vector representation and the second vector representation to determine whether the document matches the search query; and outputting, based on a determination that the document matches the search query, the document [note:  Abstract, “search phrases are arranged multi-dimensionally in a relevance map pointing which the user can define weights of the search phrases. Documents are correspondingly ranked based on weights and a result list is formed and presented accordingly.”; Figure 2 (24) define weight of the search phrases, (250) rank; Figure 3, Figure 4B; paragraph 0016, “search phrases may be defined by the user. The search phrases may comprise keywords”, search phrases may comprise metadata criteria such as a type of data, type of document, size of document, author information; paragraph 0017 results may be displayed; paragraph 0018 means for adjusting the appearance of the search results through markers, adjusting color and highlighting features; paragraph 0022 method comprises “changing the search phrases”; paragraph 0024 highlighting search results; paragraph 0026 receiving input by various means, such as user input or automatic extraction; ; paragraph 0045 means for a second set of search results and analysis; paragraph 0046 “weighting of the search phrases”, and grouping markers; paragraph 0075 “option to delete a search phrase”; paragraph 0091 “adjust weights of the presented search phrase”; paragraph 0092 “inputting keywords in the query box … documents returned by the system…”; paragraph 0093, ranked articles, scrollable; paragraph 0101 “multimodal unigram language model”, the vector Q of the query phrases is treated as a sample of a desired document; paragraph 0118 retrieval task; and paragraph 0123 effectiveness of relevancy].

Claim 18: The method of claim 16, wherein the search query comprises a document, wherein the receiving a weight comprises: determining, based on highlighted words within the document, the weight associated with the first word in the search query [note:  paragraph 0018 means for adjusting the appearance of the search results through markers, adjusting color and highlighting features].

Claim 19: The method of claim 16, wherein the weight indicates a value and wherein the generating a first vector representation of the search query comprises multiplying a third vector representation of the first word by the value [note: paragraph 0091 adjusting weights; paragraph 0018 means for adjusting; paragraph 114 document ranking model; paragraph 0129 re-ranking].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 12, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klouche et al. US Patent Application Publication No. 2019/0073404 A1 in view of Lawrence US Patent 9,298,777 B2.

Although Klouche et al. teach the invention substantially as applied to claims 1, 9, and 16, they do not teach dependent claims 3, 12, 15, 17, and 20 regarding “user profiles” and/or “preferences”. However, Lawrence teach the feature as follows: 

Claim 3: The method of claim 1, further comprising: receiving a user identifier from the user device, wherein the generating the vector representation of the search query is further based on weights of words stored in a user profile associated with the user identifier [note: Lawrence, Figure 3 (300) term-based profile table, (320) user ID, (340) term weight; Figure 1; column 6 lines 62-64 means for access by multiple computers; column 7 lines 15-40 vectors; Figure 9A personalized rank of documents; and Figure 10]. It would have been obvious to one of ordinary skill at the time of the invention to have combined the cited references since they are both directed toward optimized searching of documents. Lawrence further describes how the system pulls  profiles for a customized search to enhance the end user experience.
Claim 12: The method of claim 9, further comprising: receiving a user identifier from the user device, wherein the generating the vector representation of the search query is further based on weights of words stored in a user profile associated with the user identifier [note: Lawrence, Figure 3 (300) term-based profile table, (320) user ID, (340) term weight; Figure 1].
Claim 15: The method of claim 9, further comprising: prior to outputting the search results to the user device, removing, based on user preferences associated with the user device, a subset of the one or more documents from the search results [note:  Lawrence, Figure 3 (300) term-based profile table, (320) user ID, (340) term weight; Figure 1; Figure 6 (610) remove items option; column 6 lines 36-45 search preferences (i.e. profile or search customization)].
.Claim 17: The method of claim 16, further comprising: receiving a user identifier from the user device, wherein the generating the first vector representation of the search query is based on weights of words stored in a user profile associated with the user identifier [note: Lawrence, Figure 3 (300) term-based profile table, (320) user ID, (340) term weight; Figure 1].
Claim 20: The method of claim 16, further comprising: determining, based on the first vector representation, search results comprising a plurality of documents; and prior to outputting the search results to the user device, removing, based on a user profile associated with the user device, an indication of one or more documents from the search results [note: Figure 1 (107) search engine, (108) profile server, (102) clients; Figure 6 (610 remove; Figure 2 (231) term based profile; Figure 7A important terms and unimportant terms].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169